UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/2011 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Large Cap Growth Fund Dreyfus Select Managers Small Cap Growth Fund -41- FORM N-Q Item 1. Schedule of Investments. -42- STATEMENT OF INVESTMENTS Dreyfus Select Managers Large Cap Growth Fund February 28, 2011 (Unaudited) Common Stocks98.1% Shares Value ($) Consumer Discretionary13.0% Avon Products 2,537 70,554 Ford Motor 2,601 a 39,145 Hyatt Hotels, Cl. A 680 a 31,110 Johnson Controls 1,452 59,242 Las Vegas Sands 1,005 a 46,873 Lowe's 6,908 180,782 MasterCard, Cl. A 503 121,001 NIKE, Cl. B 639 56,890 Omnicom Group 1,572 80,015 Paychex 2,199 73,952 Polo Ralph Lauren 292 36,999 Staples 4,412 93,976 Visa, Cl. A 600 43,830 Walt Disney 1,773 77,550 Consumer Staples5.5% Anheuser-Bush, ADR 332 18,602 Chipotle Mexican Grill 186 a 45,570 Costco Wholesale 1,476 110,390 PepsiCo 2,490 157,916 Procter & Gamble 818 51,575 Yum! Brands 823 41,422 Energy8.3% Chevron 770 79,887 Exxon Mobil 855 73,128 First Solar 465 a 68,536 Halliburton 1,374 64,496 Occidental Petroleum 478 48,742 Schlumberger 1,982 185,158 Southwestern Energy 1,772 a 69,959 Transocean 658 a 55,687 Financial8.2% Berkshire Hathaway, Cl. B 764 a 66,682 CB Richard Ellis Group, Cl. A 4,165 a 104,292 Charles Schwab 5,347 101,433 CIT Group 455 a 19,711 CME Group 298 92,761 First American Financial 655 10,323 Goldman Sachs Group 102 16,706 JPMorgan Chase & Co. 1,255 58,596 Morgan Stanley 1,590 47,191 Northern Trust 1,065 54,922 Wells Fargo & Co. 2,122 68,456 Health Care7.6% Baxter International 718 38,162 C.R. Bard 700 68,432 Gilead Sciences 1,171 a 45,646 Illumina 361 a 25,053 Intuitive Surgical 294 a 96,417 Johnson & Johnson 1,918 117,842 St. Jude Medical 2,511 120,227 Teva Pharmaceutical Industries, ADR 1,094 54,809 Vertex Pharmaceuticals 550 a 25,668 Industrial7.2% CNH Global 1,475 a 71,464 Deere & Co. 626 56,434 FedEx 726 65,355 Goodrich 617 53,204 Parker Hannifin 529 47,176 Thermo Fisher Scientific 2,758 a 153,951 Union Pacific 338 32,249 United Continential Holdings 3,552 a 85,390 Information Technology32.3% Altera 1,095 45,837 Amazon.com 709 a 122,863 Apple 1169 a 412,903 Applied Materials 3,930 64,570 ASML Holding (NY Shares) 1,686 73,510 Baidu, ADR 348 a 42,164 Broadcom, Cl. A 2,324 95,795 Citrix Systems 949 a 66,582 Corning 3,386 78,081 EMC 3,118 a 84,841 Equinix 616 a 53,247 Google, Cl. A 435 a 266,830 Hewlett-Packard 1,167 50,916 Intel 5,388 115,680 Intuit 1,063 a 55,892 KLA-Tencor 545 26,607 Lam Research 925 a 50,783 Micron Technology 3,665 a 40,791 Microsoft 4,171 110,865 NetApp 857 a 44,273 Oracle 8,457 278,235 Rackspace Hosting 749 a 27,646 Salesforce.com 1,020 a 134,915 Texas Instruments 1,897 67,552 VMware, Cl. A 393 a 32,873 Xilinx 2,414 80,265 Materials7.1% Cameco 1,938 78,954 Cliffs Natural Resources 279 27,083 E.I. du Pont de Nemours & Co. 935 51,303 Freeport-McMoRan Copper & Gold 1,218 64,493 Ivanhoe Mines 2,933 a 82,857 Monsanto 985 70,812 Praxair 1304 129,592 Precision Castparts 346 49,046 Telecommunications8.9% American Tower, Cl. A 3,851 a 207,800 Crown Castle International 1,975 a 83,246 Juniper Networks 1,160 a 51,040 Polycom 510 a 24,378 QUALCOMM 5,484 326,736 Total Investments (cost $6,215,844) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $6,215,844. Net unrealized appreciation on investments was $1,437,551 of which $1,448,635 related to appreciated investment securities and $11,084 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 32.3 Consumer Discretionary 13.0 Telecommunications 8.9 Energy 8.3 Financial 8.2 Health Care 7.6 Industrial 7.2 Materials 7.1 Consumer Staples 5.5 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 7,302,499 - - Equity Securities - Foreign+ 350,896 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 28, 2011 (Unaudited) Common Stocks96.8% Shares Value ($) Consumer Discretionary13.1% Allegiant Travel 7,280 300,446 BJ's Restaurants 7,978 a 286,809 Capella Education 6,275 a 361,879 Cheesecake Factory 25,330 a 735,583 China Yuchai International 4,990 138,472 Constant Contact 5,405 a 156,367 CROCS 25,615 a 452,105 Dick's Sporting Goods 10,590 a 393,313 DTS 10,690 a 484,791 FactSet Research Systems 4,175 437,874 G-III Apparel Group 4,140 a 162,785 Grand Canyon Education 31,841 a 512,003 Greenbrier Cos. 9,630 a 240,557 hhgregg 16,035 a 237,959 Hibbett Sports 14,965 a 470,051 K12 11,880 a 399,643 LKQ 50,265 a 1,194,297 Lululemon Athletica 1,692 a 131,282 Mobile Mini 15,160 a 344,738 MWI Veterinary Supply 6,880 a 476,234 ReachLocal 6,405 121,951 Rentrak 8,090 a 213,819 Tesla Motors 22,367 534,348 Titan International 3,883 93,270 Ulta Salon, Cosmetics & Fragrance 30,621 a 1,277,814 Vera Bradley 12,302 422,574 Westport Innovations 3,565 a 65,489 WMS Industries 10,740 a 427,345 Wright Express 3,600 a 183,600 Consumer Staples3.0% Diamond Foods 5,365 273,347 Fresh Market 9,184 374,707 Green Mountain Coffee Roasters 3,913 a 159,572 Panera Bread, Cl. A 3,395 a 396,366 TreeHouse Foods 7,785 a 406,143 United Natural Foods 22,265 a 945,149 Energy3.3% Brigham Exploration 20,655 a 755,560 Dril-Quip 5,375 a 412,263 Hornbeck Offshore Services 3,355 a 95,316 Northern Oil and Gas 6,700 a 212,859 Rosetta Resources 9,960 a 451,785 SM Energy 8,530 618,169 Whiting Petroleum 3,825 a 249,925 Financial4.0% Affiliated Managers Group 4,130 a 440,877 Cass Information Systems 11,630 454,152 Eaton Vance 9,265 289,994 Financial Engines 33,011 805,799 Piper Jaffray 3,890 a 160,073 Portfolio Recovery Associates 11,205 a 933,937 Strategic Hotels & Resorts 49,568 a 322,192 Health Care13.9% Abaxis 19,370 a 513,692 AngioDynamics 37,870 a 636,973 Bio-Reference Labs 19,125 a 400,095 Cepheid 84,852 a 2,249,426 Dexcom 16,391 a 239,800 Haemonetics 6,410 a 395,176 Healthcare Services Group 11,035 196,092 HeartWare International 5,330 a 448,146 IDEXX Laboratories 4,480 a 348,096 Incyte 4,718 a 64,542 Insulet 10,080 a 178,416 IPC The Hospitalist 12,665 a 516,732 Mako Surgical 16,131 a 332,299 Masimo 9,715 292,810 Mednax 13,380 a 868,763 MEDTOX Scientific 10,375 157,077 Neogen 37,780 a 1,412,594 NxStage Medical 31,682 a 653,600 Pharmasset 4,170 a 208,500 Salix Pharmaceuticals 3,965 a 132,193 SXC Health Solutions 11,195 a 552,473 Techne 13,500 967,815 USANA Health Sciences 4,500 a 156,690 Industrial17.9% Acuity Brands 9,925 560,961 Aerovironment 10,640 a 308,666 Beacon Roofing Supply 32,785 a 695,370 Chemed 18,075 1,182,828 Cognex 10,394 290,097 CoStar Group 7,430 a 421,058 Donaldson 7,230 407,049 Echo Global Logistics 11,500 a 135,930 Esterline Technologies 6,215 a 444,808 Forrester Research 15,455 559,162 Forward Air 12,195 361,338 FreightCar America 5,158 a 145,043 Genesee & Wyoming, Cl. A 11,705 a 609,713 Hexcel 28,538 a 529,380 HMS Holdings 7,635 a 576,901 iRobot 13,329 a 382,809 Marten Transport 17,140 365,939 MAXIMUS 10,270 759,980 Middleby 8,029 a 719,961 Monro Muffler Brake 18,322 598,763 Polypore International 14,006 a 818,511 Resources Connection 32,265 622,392 Ritchie Brothers Auctioneers 38,139 972,545 Rollins 63,685 1,249,500 SuccessFactors 25,929 a 931,110 Triumph Group 4,356 377,186 Universal Technical Institute 10,375 190,900 US Airways Group 17,819 a 153,422 Information Technology32.3% Allscripts Healthcare Solutions 33,920 a 724,192 ANSYS 13,680 a 770,458 athenahealth 7,784 a 352,927 Badger Meter 8,610 338,459 Blackboard 9,875 a 345,724 Bottomline Technologies 20,770 a 459,225 Cabot Microelectronics 15,055 a 734,985 Concur Technologies 16,200 a 842,886 Constant Contact 25,370 a 733,954 Cymer 2,820 a 142,692 DealerTrack Holdings 22,610 a 456,270 Digi International 53,030 a 587,042 Digital River 9,365 a 314,477 Echelon 44,370 a 388,681 FARO Technologies 11,775 a 419,779 Fortinet 11,387 a 465,045 Gentex 45,330 1,372,592 Guidance Software 25,010 a 191,327 Innerworkings 48,625 a 397,266 Inphi 6,955 a 166,850 Integrated Device Technology 6,415 a 49,716 Interactive Intelligence 17,425 a 599,594 Intralinks Holdings 11,345 a 319,816 Lattice Semiconductor 20,270 a 134,593 LivePerson 15,755 a 158,023 Medidata Solutions 10,730 a 278,014 Mellanox Technologies 14,159 a 372,382 Nanometrics 19,208 a 346,128 Napco Security Technologies 6,895 a 16,203 National Instruments 43,073 1,340,847 NetLogic Microsystems 7,014 a 290,309 NetSuite 29,115 a 873,741 OpenTable 2,905 a 258,167 Opnet Technologies 16,173 551,176 Parexel International 16,750 a 393,123 Pegasystems 9,725 391,723 Power Integrations 17,650 703,176 QLIK Technologies 10,735 280,828 Quality Systems 11,155 891,285 Rackspace Hosting 18,464 a 681,506 Riverbed Technology 18,600 a 767,994 Semtech 39,380 a 932,518 STEC 19,850 a 405,536 Stratasys 25,529 a 1,158,506 Telvent GIT 12,095 349,666 Teradyne 27,377 a 510,034 Tyler Technologies 20,665 a 457,110 Ultimate Software Group 46,561 a 2,488,220 Ultratech 19,650 a 485,748 Veeco Instruments 9,360 a 445,349 Verint Systems 18,690 a 642,562 Materials3.2% Balchem 18,700 673,200 CIRCOR International 8,145 322,949 Entree Gold 36,996 a 113,208 Ferro 17,016 a 270,895 Kaydon 11,260 441,842 Landec 34,025 a 209,254 RBC Bearings 11,045 a 399,719 Rockwood Holdings 6,917 a 321,986 Telecommunications5.8% Acme Packet 9,975 a 750,519 Aruba Networks 18,328 a 558,088 Ceragon Networks 4,560 a 56,681 Finisar 22,445 a 920,694 IPG Photonics 26,533 a 1,510,258 Logmein 14,508 a 520,692 SAVVIS 20,805 a 675,954 Utilities.3% EnerNOC 12,550 a Total Investments (cost $74,830,059) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $74,830,059. Net unrealized appreciation on investments was $8,245,173 of which $9,155,919 related to appreciated investment securities and $910,746 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 32.3 Industrial 17.9 Health Care 13.9 Consumer Discretionary 13.1 Telecommunications 5.8 Financial 4.0 Energy 3.3 Materials 3.2 Consumer Staples 3.0 Utilities .3 † Based on net assets. 100-441-41 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 81,247,889 - - Equity Securities - Foreign+ 1,827,343 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 4 3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 By: /s/ James Windels James Windels Treasurer Date: April 26, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) - 3 4-
